Title: IV. Albert Gallatin’s Remarks on the Draft, 29 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        Dear Sir
                     
                     29 Octer. 1804
                  
                  I return your message with such remarks as occurred. It was not received till Saturday, which must be my apology for not returning it sooner.
                  The Register being absent, I have been obliged to go myself through all the minutiæ of calculations, instead of only marking the outlines and revising the work. The complete materials for your financial paragraph will not for that reason be completed till to morrow. In the mean while the following sketch is correct, except for the amount of principal public debt redeemed which is not yet ascertained.
                  
                     
                        Balance in Treasury 30th Septer. 1803
                        
                        
                        5,860,981.54
                     
                     
                        Receipts during the year vizt
                        
                        
                        
                     
                     
                        
                        impost
                        10,729,708.54
                        }
                        11,574,211.04
                     
                     
                        
                        Lands, repayments, arrears taxes & excise do.
                        844,502.50
                     
                     
                        
                        
                        
                        
                        17,435,192.58
                     
                     
                        Expended during the year vizt
                        
                        
                        
                     
                     
                     
                        
                        Current expences civil, & military, foreign & domestic
                        3,727,081.31
                        }
                        12,552,967.47
                     
                     
                        
                        Instalment to Great Britain
                        888,000.—
                     
                     
                        Q
                        Payments for inter. & principal pub. debt
                        7,937,886.16
                     
                     
                        Balance in Treasury 30th Septer. 1804
                        
                        
                        4,882,225.11
                     
                     
                        
                        
                        
                        
                        17,435,192.58
                     
                     
                        
                        
                        
                        
                        
                     
                  
                  
                        Q of which payments, about 3,600,000 for principal
                  With great respect your obedt. Servt.
                  
                     
                        Albert Gallatin
                     
                  
               